Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
               
              DETAILED ACTION
	
1.	This action is in response to the amendment and argument field on 17 June 2021.
2.	Claims 1, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 have been amended.
3.	Claims 1-20 remain Rejected and Pending. 	
		
                 Responses to the Argument

4.	The applicant’s arguments filed on 17 June 2021 are moot in view of new ground of rejection rendered.	

   Claim Rejections - 35 USC § 102
	
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-12 and 14-20 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Burger el al. (US Publication No. 20160373416), hereinafter Burger.
                  
In regard to claim 1:
at least one memory (Burger, ¶18). 
instructions in the computing device (Burger, ¶18).
 an accelerator (Burger, Abstract).
and one or more processors to execute the instructions to: determine whether to enable acceleration of an encrypted workload based on whether the accelerator has compute capabilities to support an execution of the encrypted workload (Burger, ¶45).
receive, via an edge network, encrypted data from a client compute device, and transfer the encrypted data to the accelerator without exposing content of the encrypted data to the one or more processors (Burger, ¶46).
wherein the accelerator is to: receive, in response to a determination to enable the acceleration of the encrypted workload, an accelerator key from a secure server via a secured channel (Burger, ¶50, 36).
and process, in response to a transfer of the encrypted data from the one or more processors, the encrypted data using the accelerator key (Burger, ¶69).

In regard to claim 2: 

In regard to claim 3: 
wherein to determine whether to enable acceleration of the encrypted workload comprises to determine whether to enable acceleration of the encrypted workload based on one or more applications that are presently being executed by the accelerator (Burger, ¶40).

In regard to claim 5: 
wherein to receive the accelerator key from the secure server comprises to receive an accelerator key generated by the secure server in response to a receipt of a request from the client compute device (Burger, ¶39, Fig.3).
In regard to claim 6: 
wherein to receive the accelerator key from the secure server comprises to receive a tenant identifier of the client compute device requesting the acceleration of the encrypted data (Burger, ¶46).
In regard to claim 7: 
wherein to receive the encrypted data from a client compute device comprises to receive encrypted data that has been encrypted by the client compute device using a client key associated with the accelerator (Burger, ¶33).
In regard to claim 8: 
wherein the accelerator is further to determine which accelerator key to use to decrypt the encrypted data based on a tenant identifier associated with the client compute device, wherein the tenant identifier is indicated in the encrypted data (Burger, ¶34).
In regard to claim 9: 
wherein the encrypted data indicates which accelerator to be used to process the encrypted data (Burger, ¶32, 40).
In regard to claim 10: 
determine whether to enable acceleration of an encrypted workload based on whether an accelerator has compute capabilities to support an execution of the encrypted workload (Burger, ¶45).
receive, in response to a determination to enable the acceleration of the encrypted workload, an accelerator key from a secure server via a secured channel (Burger, ¶50, 36).
receive encrypted data from a client compute device (Burger, ¶69). 
transmit the encrypted data to the accelerator hosted on the processor without exposing content of the encrypted data to the processor (Burger, ¶46). 
and process the encrypted data using the accelerator key (Burger, ¶69).
In regard to claim 11: 
wherein the instructions, when executed, cause the processor to determine whether to enable acceleration of the encrypted workload based on a request received from the client compute device(Burger, ¶45, 59).
In regard to claim 12: 
wherein the instructions, when executed, cause the processor to determine whether to enable acceleration of the encrypted workload based on one or more applications that are presently being executed by the accelerator (Burger, ¶40).
In regard to claim 14: 
wherein the instructions, when executed, cause the processor to receive the accelerator key from the secure server generated by the secure server in response to a receipt of a request from the client compute device (Burger, ¶39, Fig.3).
In regard to claim 15: 
wherein to receive the accelerator key from the secure server includes the instructions to cause the processor  to receive a tenant identifier of the client compute device requesting the acceleration of the encrypted data (Burger, ¶46).
In regard to claim 16: 
wherein to receive the encrypted data from a client compute device includes the instructions to cause the processor to receive encrypted data that has been encrypted by the client compute device using a client key associated with the accelerator. (Burger, ¶33).
In regard to claim 17: 
wherein the encrypted data indicates a tenant identifier associated with the client compute device (Burger, ¶46).
In regard to claim 18: 
further comprising a plurality of instructions that in response to being executed cause the computing device to determine, by the accelerator, which accelerator key to use to decrypt the encrypted data based on the tenant identifier  (Burger, ¶62).
In regard to claim 19: 
further instructions that, when execute,  cause the processor to determine, by the accelerator, which accelerator key to use to decrypt the encrypted data based on the tenant identifier (Burger, ¶61).
In regard to claim 20: 
determining, by a computing device, whether to enable acceleration of an encrypted workload based on whether an accelerator has compute capabilities to support an execution of the encrypted workload (Burger, ¶45). 
receiving, in response to a determination to enable the acceleration of the encrypted workload and by the accelerator of the computing device, an accelerator key from a secure server via a secured channel (Burger, ¶50, 36).
receiving, by the computing device, encrypted data from a client computer device (Burger, ¶69).
transmitting, by the computing device, the encrypted data to an accelerator hosted on the computing device without exposing content of the encrypted data to the computing device (Burger, ¶46).
and processing, by the accelerator, the encrypted data using the accelerator key (Burger, ¶69).
    Claim Rejections - 35 USC § 103
	
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 13 are rejected under 35 U.S.C §103(a) as being unpatentable over Burger el al. (US Publication No. 20160373416), hereinafter Burger and in view of Raja Neogi (US Publication No. 20050276413), hereinafter Neogi,  	
In regard to claim 4: 
Burger does not explicitly suggest, wherein to determine whether to enable acceleration of the encrypted workload comprises to determine whether to enable acceleration of the encrypted workload based on a service level agreement; however in a relevant art Neogi discloses this limitation (Neogi, ¶45, 32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of using multiple Accelerator of Burger with the using of Accelerator to maintain Service Level Agreement (SLA) disclosed in Neogi in order to prioritize context flow to the user, stated by Neogi at para.46.
In regard to claim 13: 
Burger does not explicitly suggest, wherein the instructions, when executed, cause the processor to determine whether to enable acceleration of the encrypted workload based on a service level agreement; however in a relevant art Neogi discloses this limitation (Neogi, ¶45, 32).
Same motivation for combining the respective features of Burger and Neogi applies herein, as discussed in the rejection of claim 1.

                              Conclusion	
	
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890